1    Aaron D. Langberg (SBN 284975)
     alangberg@fisherphillips.com
2    FISHER & PHILLIPS LLP
     One Embarcadero Center, Suite 2050
3    San Francisco, CA 94111
     Telephone: (415) 490-9000
4    Facsimile: (415) 490-9001
5    Attorneys for Defendant
     PRB MANAGEMENT, LLC
6

7

8                                UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10                                      SACRAMENTO DIVISION
11

12   CYNTHIA HOPSON,                                   CASE NO.: 2:18-cv-03258-JAM-CKD
13                         Plaintiff,                  JOINT STIPULATION AND ORDER TO
                                                       CONTINUE TIME TO FILE RESPONSIVE
14          v.                                         PLEADING
15   PRB MANAGEMENT, LLC, as an entity and
     doing business as “Taco Bell #020815”, and
16   DOES 1-50, Inclusive,                             Complaint Filed:     December 23, 2018
17                          Defendant.
18

19

20          Plaintiff CYNTHIA HOPSON (“Plaintiff”) and Defendant PRB MANAGEMENT, LLC,
21   (“Defendant”) by their respective counsel, submit this Joint Stipulation to provide Defendant
22   PRB MANAGEMENT, LLC with an additional extension of time of fourteen (14) days, until
23   March 14, 2019, to file a responsive pleading to Plaintiff’s Complaint.
24          This Stipulation is not being submitted for the purpose of undue delay or for any improper
25   purpose and will provide the parties an opportunity to explore the possibility of an early
26   settlement. In addition, this Stipulation will not impact any existing scheduling dates.
27   ///
28   ///
                                                             Case No. 2:18-CV-03258-JAM-CKD
     JOINT STIPULATION AND ORDER TO CONTINUE TIME TO FILE RESPONSIVE PLEADING             1
     FPDOCS 35063871.1
1                                        JOINT STIPULATION
2           WHEREAS, Plaintiff has filed the above-captioned action against Defendant on
3    December 23, 2018;
4           WHEREAS, Plaintiff served the Complaint on Defendant on January 10, 2019;
5           WHEREAS, Defendant’s original responsive pleading deadline was January 31, 2019;
6           WHEREAS, Plaintiff and Defendant previously stipulated and agreed to allow
7    Defendant an additional four weeks (28 days) to file a responsive pleading pursuant to Local
8    Rule 144(a), making Defendant’s responsive pleading deadline February 28, 2019;
9           WHEREAS, Plaintiff and Defendant are actively engaged in settlement negotiations and
10   wish to extend the time for Defendant to file a responsive pleading and additional fourteen days
11   to facilitate negotiations without incurring unnecessary attorneys’ fees or costs.
12          THEREFORE, Plaintiff and Defendant stipulate to the following terms:
13          1.      Defendant’s deadline to file a responsive pleading in this matter shall be March
14                  14, 2019.
15          IT IS SO JOINTLY STIPULATED.
16

17   DATED: February 28, 2019                       FISHER & PHILLIPS LLP
18

19                                                  By:/s/ Aaron D. Langberg_______
                                                       Aaron D. Langberg
20                                                     Attorneys for Defendant
                                                       PRB MANAGEMENT, LLC
21

22
     DATED: February 28, 2019                       DANIEL MALAKAUSKAS, ESQ.
23

24
                                                    By: /s/ Daniel Malakauskas
25                                                     (as authorized on February 28, 2019)
26                                                     Daniel Malakauskas
                                                       Attorney for Plaintiff
27                                                     CYNTHIA HOPSON

28

                                                             Case No. 2:18-CV-03258-JAM-CKD
     JOINT STIPULATION AND ORDER TO CONTINUE TIME TO FILE RESPONSIVE PLEADING             2
     FPDOCS 35063871.1
1                                                ORDER

2           Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that the time for

3    Defendant to answer or otherwise respond to Plaintiff’s Complaint is extended to March 14, 2019.

4    IT IS SO ORDERED.

5

6    Dated: 2/28/2019                                     /s/ John A. Mendez________________
                                                          UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                             Case No. 2:18-CV-03258-JAM-CKD
     JOINT STIPULATION AND ORDER TO CONTINUE TIME TO FILE RESPONSIVE PLEADING             3
     FPDOCS 35063871.1
